

Exhibit 10.1
FREESCALE SEMICONDUCTOR, LTD.
2011 OMNIBUS INCENTIVE PLAN
RESTRICTED SHARE UNIT AWARD AGREEMENT - DIRECTOR
THIS AGREEMENT (the “Agreement”), is made effective as of [ ], (the “Date of
Grant”), by and among Freescale Semiconductor, Ltd., a Bermuda exempted limited
liability company (the “Company”), and [ ] (the “Director”):
R E C I T A L S:
WHEREAS, the Company has adopted the Amended and Restated Freescale
Semiconductor, Ltd. 2011 Omnibus Incentive Plan (the “Plan”), which Plan is
incorporated herein by reference and made a part of this Agreement. Capitalized
terms used but not otherwise defined herein shall have meanings ascribed to such
terms in the Plan; and
WHEREAS, Participant serves on the Board of Directors of the Company; and
WHEREAS, the Board of Directors has determined that it would be in the best
interests of the Company and its shareholders to grant the Restricted Share
Units provided for herein to the Director pursuant to the Plan and the terms set
forth herein.
NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:
1.Grant of Restricted Share Units. The Company hereby grants to the Director, on
the terms and conditions hereinafter set forth, units evidencing a right to
receive [ ] Common Shares (each a “Share” and collectively, the “Shares”)
pursuant to the terms and conditions of this Agreement (the “Restricted Share
Units” or “Restricted Share Unit Award”).
2.Restrictions and Vesting Period.
(a)Restrictions and Transferability. The Restricted Share Unit Award may not be
assigned, alienated, pledged, attached, sold or otherwise transferred or
encumbered by the Director otherwise than by will or by the laws of descent and
distribution, and any such purported assignment, alienation, pledge, attachment,
sale, transfer or encumbrance shall be void and unenforceable against the
Company or any Affiliate; provided that the designation of a beneficiary shall
not constitute an assignment, alienation, pledge, attachment, sale, transfer or
encumbrance. No such permitted transfer of the Restricted Share Unit Award to
heirs or legatees of the Director shall be effective to bind the Company unless
the Administrator shall have been furnished with written notice thereof and a
copy of such evidence as the Administrator may deem necessary to establish the
validity of the transfer and the acceptance by the transferee or transferees of
the terms and conditions hereof.
(b)Vesting Period. Subject to the Director’s continued service on the Board of
Directors of the Company, or except as otherwise provided below, the Restricted
Share Unit Award

1



--------------------------------------------------------------------------------



shall vest with respect to one hundred percent (100%) of the Shares initially
covered by the Restricted Share Unit Award on the earlier of the first
anniversary of the Date of Grant or the date of the next annual general meeting
of shareholders of the Company after the Date of Grant. At any time, the portion
of the Restricted Share Unit Award which has become vested as described above
(or pursuant to Section 3 below) is hereinafter referred to as the “Vested
Portion.”
(c)Settlement of Restricted Share Units. Shares shall be delivered (provided,
that such delivery is otherwise in accordance with federal and state securities
laws) with respect to the Vested Portion of the Restricted Share Unit Award as
soon as practicable following the applicable vesting date, but in no event later
than March 15 of the calendar year following the year of vesting.
(d)No Shareholder Rights. The Director shall have no rights of a shareholder of
the Company with respect to the Restricted Share Units, including, but not
limited to, the rights to vote and receive ordinary dividends, until the
settlement date of the Restricted Share Units. In the event that the
Administrator approves an adjustment to the Restricted Share Unit Award pursuant
to Section 5 of the Plan, then in such event, any and all new, substituted or
additional securities to which Director is entitled by reason of the Restricted
Share Unit Award shall be immediately subject to the restrictions and the
Vesting Period set forth in Sections 2(a) and (b) above with the same force and
effect as the Restricted Share Unit Award subject to such restrictions
immediately before such event.
3.Termination of Service on the Board of Directors.
(a)    General. If the Director’s service on the Board of Directors of the
Company is terminated for any reason other than a Change in Control, death or
Disability, the Restricted Share Unit Award shall, to the extent not then vested
(after giving effect to the provisions of this Section 3), terminate and be
forfeited upon such termination of service. In the event of a Change in Control,
Section 12 of the Plan shall govern.
(b)    Death or Disability. Upon the Director’s termination of service on the
Board of Directors of the Company due to the Director’s death or Disability, the
Restricted Share Unit Award shall become vested for an additional number of
Shares equal to the number of Shares subject to the Restricted Share Unit Award
(if any) that would have vested on the next anniversary of the Date of Grant if
the Director had continued to serve on the Board of Directors of the Company
until such date. Any portion of the Restricted Share Unit Award that is not
vested after giving effect to the above provisions of this Section 3(b) shall
terminate and be forfeited effective as of the termination of the Director’s
service.
4.Withholding. The Director will be required to pay to the Company or any
Affiliate and the Company shall have the right and is hereby authorized to
withhold from any payment due or transfer made under the Restricted Share Unit
Award or under the Plan or from any compensation or other amount owing to the
Director the amount (in cash, Shares, other securities or other property) of any
applicable withholding taxes in respect of the Restricted Share Unit Award or
any payment or transfer under or with respect to the Restricted Share Unit Award
or the Plan and to take such other action as may be necessary in the opinion of
the Administrator to satisfy all obligations for the payment of any such
withholding taxes.

2



--------------------------------------------------------------------------------



5.Securities Laws. The issuance of any Shares hereunder shall be subject to the
Director making or entering into such written representations, warranties and
agreements as the Administrator may reasonably request in order to comply with
applicable securities laws.
6.No Public Offering. The Restricted Share Units awarded under the Plan and this
Agreement will not be publicly issued, placed, distributed or offered. The
issuance of any Restricted Share Units hereunder does not constitute a public
offering of securities.
7.Consent to Transfer of Data. By accepting the Restricted Share Unit Award, the
Director consents to the transfer of personal data (including but not limited to
the Director’s name, address and birth date) and to the processing of this
personal data by the Company and the provider of the Freescale equity
recordkeeping system.
8.Notices. Any notice necessary under this Agreement shall be addressed to the
Company in care of its Secretary at the principal executive office of the
Company and to the Director at the address appearing in the personnel records of
the Company for the Director or to either party at such other address as either
party hereto may hereafter designate in writing to the other. Any such notice
shall be deemed effective upon receipt thereof by the addressee.
9.Governing Law. This Agreement and all claims arising out of or based upon this
Agreement or relating to the subject matter hereof shall be governed by and
construed in accordance with the domestic substantive laws of the State of
Delaware without giving effect to any choice or conflict of laws provision or
rule that would cause the application of the domestic substantive laws of any
other jurisdiction.
10.Consent to Jurisdiction. All actions arising out of or relating to this
Agreement shall be heard and determined exclusively in any New York state or
federal court sitting in the Borough of Manhattan in The City of New York. The
parties hereto hereby (a) submit to the exclusive jurisdiction of any state or
federal court sitting in the Borough of Manhattan of The City of New York for
the purpose of any action arising out of or relating to this Agreement brought
by any party hereto, and (b) irrevocably waive, and agree not to assert by way
of motion, defense, or otherwise, in any such action, any claim that it is not
subject personally to the jurisdiction of the above-named courts, that its
property is exempt or immune of from attachment or execution, that the action is
brought in an inconvenient forum, that the venue of the action is improper, or
that this Agreement or the transactions contemplated hereby may not be enforced
in or by any of the above-named courts.
11.Restricted Share Unit Award Subject to Plan. By entering into this Agreement,
the Director agrees and acknowledges that the Director has received and read a
copy of the Plan. The Restricted Share Unit Award is subject to the Plan, as may
be amended from time to time, and the terms and provisions of the Plan are
hereby incorporated herein by reference.
12.Signature in Counterparts. This Agreement may be signed in counterparts, each
of which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument.

3



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Agreement.
FREESCALE SEMICONDUCTOR, LTD.


By: ________________________________
Name: [ ]
Title: [ ]




Agreed and acknowledged as of the date first above written:
________________________________________________
[ ]
 

4

